Title: To James Madison from Edmund Pendleton Gaines, 17 April 1815
From: Gaines, Edmund Pendleton
To: Madison, James


                    
                        Sir,
                        New Orleans April 17h. 1815
                    
                    I am just now honored with the confidential letter addressed to me from the war department, in the absence of Mr. Dallas, the acting secretary, by Mr. Graham, notifying me that the President had decided upon continuing me as one of the four Brigadier Generals which the law authorises to be retained in service.
                    I had apprehended, on the return of peace, that the recent splendid achievement, near this place, by a force composed principally of militia, followed by the reduction of the regular army to a peace establishment scarcely adequate to the police duties, and safe keeping, of the Forts, the ordnance and other military stores, (much less to those practical movements and exercises so necessary in the cultivation of the art of war) would tend to bring the army into disrepute and consequently render it inefficient and useless. I had, therefore, notwithstanding my strong partiallity for the profession, felt satisfied to become a private citizen. But when the President, after bestowing on me unsolicited, the commission of Brigadier, and afterwards, adding thereto, the most honorable and most enviable mark of distinction in his power, the rank of Major General by Brevet, he has been pleased to honor me, Still unsolicited, with this additional token of his confidence, in having selected me to remain in service; I can not but consent to remain, and I do it with feelings of gratitude towards the president, which no language can express, nor any circumstances eradicate, but of which I hope to be able, by my conduct, to afford some suitable return: for I am led to believe that a soldier, instead of spending much time in mere words, must endeavor to make his acts speack for him. Accept my dear Sir, the slender tribute of my fervant prayers, that your future days may be preeminently happy, as your past life has been faithfully patriotic, honorable and distinguished.
                    
                        
                            Edmund Pendleton Gaines
                        
                    
                